DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The method by way that the intake gasses would be able to perform vaporization of fuel. Without specification that the “gas flowing to the engine” includes exhaust gas heat or heat from compression (e.g. turbocharger/supercharger) then there is no specification of a heat source for the device to function. All embodiments of the disclosure include some form of heat source for the “gas flowing to the engine.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s)  is/are rejected under 35 U.S.C. 103 as being unpatentable over Giardini et al (US 4,161,931).
Regarding claim 1, Giardini discloses an engine system (Fig. 1, shown) comprising: a mixer 40 mixing air and vaporized fuel (from conduit 38) to form a mixture; an engine 14 driving a cylinder with the mixture discharged from the mixer (Fig. 1 and abstract); a first storage tank 36 supplying the vaporized fuel to the mixer 40 (Fig. 1, shown vaporized fuel from 20 is heated by the exhaust gas and sent to the storage unit 36); a second storage tank (Fig. 1, “vehicle fuel tank”) storing liquid fuel and supplying the stored liquid fuel to the first storage tank (Fig. 1, shown); and a heat exchanger 26 performing heat exchange between the liquid fuel discharged from the first storage tank and gas flowing from the engine, thus vaporizing the liquid fuel (Fig. 1, shown).
Giardini fails to disclose the gas flowing through the heat exchanger which vaporizes the fuel being gas which flows to the engine. 
However, exhaust gas recirculation circuits are old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the exhaust of Giardini with an EGR system, such that the EGR system either includes heat exchanger 26 or draws from downstream of it, wherein an EGR system would provide the known benefits of emissions reductions. Examples include: Irmler (US 2013/0219880) which makes use of an evaporator 4 as an EGR heat exchanger (¶ [0036] and Fig. 1. Shown); Geskes et al (US 2012/0222420) which discloses making use of a heat exchanger 15. 17 to cool an EGR line (Fig. 1, shown); and Claasen et al (US 2005/0262842) which makes use of EGR heat to evaporate liquid from a fuel storage unit (Fig. 1 and ¶ [0015]).
Regarding claim 2, Giardini discloses the engine system of claim 1, wherein the heat exchanger is disposed between the mixer and the engine to perform heat exchange between the mixture fed from the mixer to the engine and the liquid fuel flowing from the second storage tank to the first storage tank (Fig.1, shown).
Regarding claims 4, 5, and 13 Giardini discloses the engine system of claim 2, further comprising: an exhaust-gas recirculation pipe defining a recirculation path to supply gas discharged from the engine to the mixer, wherein the exhaust-gas recirculation pipe is connected to an air inlet pipe that supplies air to the mixer (as modified above, the system of Giardini includes an EGR system with a pipe used to heat the fuel and wherein EGR systems are connected to engine intakes systems by their nature and would therefore include connection to the mixer 36 which is part of the intake system of Giardini).
Regarding claim 6, Giardini discloses the engine system of claim 1, further comprising: a re-liquefaction device liquefying fuel discharged from the second storage tank; and a pump supplying the fuel, discharged from the re-liquefaction device, to the heat exchanger (Fig. 1, the area 68 of mixer 36 sends re-liquefied fuel from portion 74 to the area 22 where it is then pumped via pump 28 back through the heat exchanger).
Regarding claim 7, Giardini discloses the engine system of claim 6, further comprising: a first pipe 74 connected to a bottom of the second storage tank to send the liquid fuel stored in the second storage tank to the re-liquefaction device (Fig. 1, shown); and a second pipe connected to the second storage tank to send the gas fuel discharged from the second storage tank to the re-liquefaction device (Fig. 5, shown alternative reservoir includes a second pipe for returning both gas and condensate). 
Giardini fails to disclose the second pipe being connected to a top of the second storage tank. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange conduit 208 leading to the engine, but also includes a line to the re-liquefication device, at the top of the engine, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 15, Giardini discloses the engine system of claim 1, but fails to disclose the system further comprising: a zero governor supplying the gas fuel stored in the first storage tank to the mixer at a predetermined pressure.
However, zero-governor gas valves to maintain gaseous pressure at a desired amount are old and well-known in the art sufficient for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the system of Giardini to include such a valve to maintain desired gaseous fuel pressure.
Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN A LATHERS/Primary Examiner, Art Unit 3747